--------------------------------------------------------------------------------

Exhibit 10.1


Term Sheet
Purchase by Anheuser-Busch, Incorporated of
Interest in Fulton Street Brewery, LLC
Held by Craft Brewers Alliance, Inc.




Anheuser-Busch, Incorporated (“ABI”) has entered into an equity purchase
agreement (the “Equity Purchase Agreement”) dated as of February 18, 2011 with
Goose Holdings, Inc. (“GHI”), pursuant to which GHI agreed to sell its 58%
interest (the “GHI Interest”) in Fulton Street Brewery, LLC (“FSB”).


Craft Brewers Alliance, Inc. (“CBA”), owns the remaining 42% interest in FSB
(the “CBA Interest”).  This term sheet describes the terms and conditions
pursuant to which CBA will:  (i) surrender and release all purchase or right of
first refusal rights with respect to the GHI Interest; (ii) join the Equity
Purchase Agreement as a party and sell the CBA Interest to ABI on the terms set
forth in the Equity Purchase Agreement; and (iii) release and waive all claims
and causes of actions against ABI with respect to the transaction, except to the
extent resulting from ABI’s failure to comply with its obligations as set forth
herein.


CBA agrees that pursuant to the Equity Purchase Agreement GHI may convert the
transaction with respect to the purchase and sale of the GHI Interest into a
transaction in which ABI purchases all of the outstanding equity of GHI and ABI
and GHI may make such changes to the Equity Purchase Agreement as they may deem
appropriate in connection with such conversion, and that any such conversion
shall not affect any of the rights and obligations of CBA.


CBA represents and warrants that its board of directors has unanimously approved
its execution and delivery of this term sheet (with the director designated by
ABI not participating in the board deliberations).  At the request of ABI, CBA
will sign documentation with ABI and GHI by which it would agree to become a
party to the Equity Purchase Agreement and be subject to the terms and
conditions thereof.


Upon the consummation of the transaction described in the Equity Purchase
Agreement (the “Closing”), the parties shall have the following rights and
obligations:


 
·
Subject to the terms and conditions of the Equity Purchase Agreement, ABI will
pay to CBA $16,300,000 in cash for the CBA Interest.  ABI shall also pay to CBA
an additional $150,000 in respect of transaction costs.


 
1

--------------------------------------------------------------------------------

 
 
 
·
The master distributor agreement between ABI and CBA dated as of July 1, 2004
(“Distribution Agreement”) will be amended so that during the current term of
the Distribution Agreement:  (a) the total of the Margin and the Incremental
Margin (as such terms are defined in the Distribution Agreement) for products
sold outside the Eastern Territory (as such term is defined in the Distribution
Agreement) shall aggregate 25 cents per case-equivalent, and shall not be
subject to the annual increases currently specified  in the Distribution
Agreement; and (b) the total of the Margin and the Incremental Margin for
products sold in the Eastern Territory shall be the lesser of (i) the amount
currently specified in the Distribution Agreement and (ii) the amount required
for products sold outside of the Eastern Territory as described above.

 
·
The Distribution Agreement will be amended so that during any renewal term the
total of the Margin and the Incremental Margin for products   shall aggregate 75
cents per case-equivalent and shall not be subject to the annual increases
currently specified in the Distribution Agreement.

 
·
Malt beverage brands acquired by CBA from third parties shall not, at the
election of CBA, be required to be subject to the terms and conditions of the
Distribution Agreement.

 
·
ABI shall perform the obligations of FSB under the sales and marketing agreement
between CBA and FSB until December 31, 2018.

 
·
CBA shall have no rights or obligations with respect to the distribution of FSB
products.

 
·
ABI shall, on no less than 10 occasions in each calendar year, include CBA in
the sales meetings between ABI and national or regional retailers, the identity
of such retailers to be mutually determined by ABI and CBA.

 
·
The exchange and recapitalization agreement between ABI and CBA  dated as of
June 30, 2004 will be amended to provide the following:

 
(i)
The amount set forth in Section 5.1(a)(i) thereof shall be increased to
$30,000,000.

 
(ii)
The amount set forth in Section 5.1(b)(i) thereof shall be increased to
$30,000,000.

 
(iii)
Section 5.3(c) thereof shall be deleted.



 
2

--------------------------------------------------------------------------------

 
 
This term sheet shall be governed by the laws of the State of Washington.  CBA
and ABI hereby waive any right to a jury trial in connection with this term
sheet.   The parties agree that the foregoing expresses their rights and
obligations and have executed this term sheet as of March 27, 2011.





 
CRAFT BREWERS ALLIANCE, INC.
             
By
/s/ Terry E. Michaelson
 
Title:
      Chief Executive Officer
             
ANHEUSER-BUSCH, INCORPORATED
             
By
/s/ David West  
Vice President, Mergers & Acquisitions

 
 
3

--------------------------------------------------------------------------------